Citation Nr: 0927269	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-38 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation for the residuals of 
osteomyelitis and staphylococcus aureus infection of the 
right ankle, under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1971 
to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that he has developed an 
additional right ankle disability after receiving VA medical 
rehabilitation treatment from January 2000 to March 2001.  In 
an April 2006 letter, the Veteran asserted that because his 
right ankle did not receive appropriate treatment while at 
the Salem VA medical center (VAMC), an infection developed 
and his right ankle bone will not fuse together.  In this 
regard, the Veteran asserts that antibiotics were not given 
to him to treat infections while at the Salem VAMC.  

Under certain circumstances, VA provides compensation for 
additional disability resulting from VA medical treatment, or 
from VA training and rehabilitation services, in the same 
manner as if such disability were service-connected.  For a 
claimant to qualify for such compensation, the additional 
disability must not be the result of the Veteran's willful 
misconduct.  38 U.S.C.A. § 1151.

The circumstances for entitlement to compensation under 38 
U.S.C.A. § 1151 vary depending on whether the additional 
disability is claimed to be a result of VA medical treatment 
or examination, or VA training and rehabilitation services.  
In this case, the Veteran contends that he has an additional 
right ankle disability due to the treatment he received while 
an inpatient at the rehabilitation unit at the Salem VAMC.  
The VA hospital stay upon which the Veteran's claim is based 
was essentially for medical treatment. 

The evidence shows that in June 2000, the Veteran underwent 
an open reduction/internal fixation of a talar body fracture 
at the Carilion Roanoke Memorial Hospital.  He was then 
admitted to the extended care/rehabilitation center unit at 
the Salem VAMC because he was homeless and required medical 
care until his ankle cast was removed.  

A November 2000 VA dermal wound consultation reflects that 
the Veteran had a nonhealed surgical ulcer of the right 
medial ankle.  It was noted that Silver Nitrate was applied 
and the Veteran was instructed in the use of Iodosorb.  A 
February 2001 VA examination report is negative for diagnosis 
of a right ankle infection.   A March 2001 VA hospital 
discharge summary reflects that the Veteran was assessed with 
avascular necrosis.  In a March 2001 private medical record, 
L.C. Jordan, M.D. noted that the Veteran had some medial 
ulcers that had been healing and were not yet completely 
healed.  Dr. Jordan stated that given that fact that this was 
an open injury, there is always concern for infection.  

An April 2001 private nuclear imaging report reflects 
findings suggestive of avascular necrosis of the talar dome; 
there was no nuclear medicine evidence to suggest infection.  
In a June 2001 private medical record, J.W. Mann, M.D., noted 
that the Veteran was back for recheck after his hospital 
discharge for an ankle fusion in May 2001.  The cultures 
after the ankle fusion surgery from his medial malleolar area 
revealed MRSA (Methicillin-resistant Staphylococcus aureus) 
and enterococcus.  It was recommended by infectious disease 
that the Veteran be on Vancomycin and Cipro.  The Veteran; 
however, left the hospital against medical advice prior to 
having his antibiotics set up at home.  

The Veteran returned in June 2001 where upon it was noted 
that he was taking Cipro.  In a March 2002 private medical 
record, T. E. Shuler, M.D., noted that the Veteran had an 
open fracture originally, and he developed an osteomyelitis 
infection; however, on examination there was no sign of 
apparent residual infection.  

In light of the above, the Board finds that additional 
development is warranted in this matter before a decision on 
the merits can be made.  In this regard, assistance by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

In the present case, resolution of the Veteran's claim 
requires medical opinion evidence, both with respect to 
whether the Veteran suffered additional disability as a 
result of VA care or treatment, and if so, with respect to 
whether the VA care providers failed to exercise proper care 
in their treatment of the Veteran. Because no such evidence 
has been obtained, a remand is required.  Accordingly, a VA 
opinion should be obtained from an appropriate physician, 
based on a review of the complete record.  Specific 
instructions to the examiner are detailed below.

Prior to arranging for the VA medical opinion, the RO should 
obtain and associate with the claims file all outstanding VA 
records.  The Veteran's representative asserts that records 
of the Veteran's dressings being changed while under the 
Salem VAMC's care are not of record.  Review of the record 
reveals that a substantial amount of Salem VAMC records for 
the period from July 2000 to March 2001 are associated with 
the claims file; however, the nursing notes and charts that 
would detail dressing changes and antibiotics given are not 
of record.  Therefore, it appears that an attempt should be 
made to obtain additional Salem VAMC records before any 
determination can be made.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Salem VAMC all outstanding medical records 
from July 2000 to March 2001 for treatment 
of the Veteran's right ankle to include 
avascular necrosis, osteomyelitis, and 
staphylococcus aureus infection, to 
specifically include all nursing notes and 
charts showing dressing changes and 
antibiotics provided.  The RO/AMC must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  Thereafter, the RO/AMC should arrange 
for the Veteran's medical records to be 
reviewed by an appropriate VA physician.  
The Veteran's entire claims file must be 
made available to the examiner for review 
prior to his report. After reviewing the 
claims and associated VA medical records, 
the VA physician should provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or 
greater probability) that VA medical 
treatment (rehabilitation) from July 2000 
to March 2001 resulted in additional 
disability, with consideration given to 
the Veteran's contention's that he now 
suffers from an additional right ankle 
disability due to the infections he 
developed during care by the Salem VAMC.  
If the Veteran did suffer an additional 
disability, please identify the 
additional disability incurred.

The VA physician should also opine 
whether the proximate cause of any such 
additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the surgical treatment, (b) an 
event not reasonably foreseeable, or (c) 
neither a or b.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

3. Then, the RO/AMC should readjudicate 
the Veteran's claim for benefits pursuant 
to § 1151 for the residuals of 
osteomyelitis and staphylococcus aureus 
infection of the right ankle.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC. The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2005 SOC. An appropriate period 
of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

